DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.  
Claims 1, 2 and 4 have been amended.  Claim 23 has been added.  Claims 5, 7, 9 and 15-20 have been canceled.  Claims 1-4, 6, 8, 10-14 and 21-23 are pending.  All of the amendment and arguments have been thoroughly review and considered.  Applicant’s amendment and arguments were found persuasive to obviate the rejections of the prior Office action.  Accordingly the rejections of the prior Office action are withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments and amendments were found persuasive to withdraw the rejections of the prior Office action. A search of the prior art did not reveal any new art against the claimed invention.  While the prior art teaches various aspects of the instant invention, no prior art was found teaching or suggesting a multiplex amplification reaction for detecting one or more Borrelia species comprising the combination of method steps and target regions recited in the pending claims.  Accordingly, the instant invention is deemed novel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637